                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE TESLA, INC. SECURITIES                       Case No. 18-cv-04865-EMC
                                         LITIGATION.
                                   8
                                                                                            ORDER DENYING MOTIONS TO
                                   9                                                        RECONSIDER
                                  10                                                        Docket Nos. 156, 158
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On November 27, 2018, the Court granted Mr. Littleton’s motion for appointment as Lead

                                  14   Plaintiff and approved his selection of Lead Counsel, the Levi & Korsinsky, LLP law firm. See

                                  15   Docket No. 152 (order). Within a week, two motions were filed asking for reconsideration of the

                                  16   appointment decision. The motions were filed by Mr. David (who had the greatest asserted loss

                                  17   immediately after Mr. Littleton) and Bridgestone (who had the greatest asserted loss immediately

                                  18   before Mr. Littleton). The Court ordered full briefing on the motions but indicated that there

                                  19   would be no hearing absent further order of the Court. See Docket Nos. 157, 160 (clerk’s notices).

                                  20          Having received and reviewed the full briefing, the Court hereby DENIES the motions to

                                  21   reconsider.

                                  22                        I.       FACTUAL & PROCEDURAL BACKGROUND

                                  23          In the original briefing, the relevant parties claimed that their total loss was as follows:

                                  24                 •   Bridgestone: $3,869,744.20.

                                  25                 •   Mr. Littleton: $3,518,478.68.

                                  26                 •   Mr. David: $439,399.

                                  27          The Court declined to appoint Bridgestone as Lead Plaintiff for two reasons. First, it had

                                  28   “concerns regarding [Bridgestone’s] adequacy or typicality”: “Bridgestone held long positions –
                                   1   both in common stock and options – but does not appear to have held any short positions.”

                                   2   Docket No. 152 (Order at 6). Second, the Court had

                                   3                  some concern as to whether Bridgestone may have overstated its
                                                      loss – or at least questions about its loss could well become a unique
                                   4                  defense that would preoccupy it. As explained by [Mr.] Littleton,
                                                       ...
                                   5
                                                              a substantial part of Bridgestone’s total losses of
                                   6                          $3,869,744.20 stem primarily from the $1,641,391 in
                                                              losses it incurred from buying Tesla January 2019
                                   7                          $450 call options [on August 7, 2018]. [Dkt.] No.
                                                              52-5. These transactions, however, subject
                                   8                          Bridgestone to a unique defense based on this class
                                                              definition. Specifically, this loss chart (Dkt. 52-5) is
                                   9                          proof that Bridgestone purchased the January 2019
                                                              $450 call options by not relying upon the first
                                  10                          materially false and/or misleading statement issued
                                                              by Musk on August 7, 2018 at 12:48 p.m. EDT
                                  11                          stating that “Am considering taking Tesla private at
                                                              $420. Funding secured.” See Dkt. No. 46, at 3. If
                                  12                          Bridgestone was relying upon the content of Musk’s
Northern District of California
 United States District Court




                                                              12:48 p.m. tweet, it would not have purchased Tesla
                                  13                          January 2019 $450 call option contracts because
                                                              Musk’s tweet was clear that he was only considering
                                  14                          to take Tesla private at $420 per share. It simply
                                                              makes no sense that Bridgestone would have invested
                                  15                          $2,156,496 to buy January 2019 $450 call option
                                                              contracts relying on Musk’s 12:48 p.m. tweet when
                                  16                          they would expire worthless when Musk took Tesla
                                                              private at $420. In fact, Bridgestone must have
                                  17                          expected that Tesla’s stock price would surpass
                                                              $467.85 per share (the exercise price of $450 plus the
                                  18                          highest premium paid of $17.85 for these call option
                                                              contracts).
                                  19
                                                      Docket No. 118 (Reply at 6) (emphasis in original). This is not to
                                  20                  say that a causally related loss based on Bridgestone’s purchase of
                                                      the January 2019 call options cannot be proven; but it does make a
                                  21                  substantial portion of its loss assertion uncertain for purposes of the
                                                      pending motions.
                                  22

                                  23   Docket No. 152 (Order at 6-7).

                                  24          The Court subsequently appointed Mr. Littleton – the next in line after Bridgestone – for

                                  25   the following reasons. First, he had “the largest clear financial interest of the remaining moving

                                  26   parties.” Docket No. 152 (Order at 7). In this regard, the Court found that Mr. Littleton had

                                  27   adequately responded to Mr. David’s argument that Mr. Littleton was a net seller/net gainer (i.e.,

                                  28   that Mr. Littleton had not suffered any loss at all). “Second, Mr. Littleton held interests that cover
                                                                                         2
                                   1   most of the persons/entities likely to be in the class – i.e., long positions in common stock, long

                                   2   positions in options, and short positions in options – and thus can most adequately represent the

                                   3   class (in light of the differing damages analysis that might apply to each class of investors).”

                                   4   Docket No. 152 (Order at 7).

                                   5                                          II.      DISCUSSION

                                   6            Civil Local Rule 7-9 governs motions for reconsideration. In the instant case, both Mr.

                                   7   David and Bridgestone essentially argue for reconsideration on the basis of “[a] manifest failure

                                   8   by the Court to consider material facts or dispositive legal arguments which were presented to the

                                   9   Court before such interlocutory order.” Civ. L.R. 7-9(b)(3).

                                  10   A.       Mr. David’s Motion to Reconsider

                                  11            In his motion, Mr. David argues that the Court erred in concluding that Mr. Littleton was

                                  12   not a net seller/net gainer. Mr. David maintains that Mr. Littleton was a net seller/net gainer if the
Northern District of California
 United States District Court




                                  13   Court looks at the transactions that took place during the class period (August 7 to 17, 2018).

                                  14            The critical transactions – no party disputes such – are the options transactions. (Mr.

                                  15   Littleton had limited common stock transactions and suffered little loss therefrom.) Mr. David

                                  16   notes that, during the class period, Mr. Littleton purchased 2,325 options for more than $9.4

                                  17   million but also sold 3,630 options for more than $11.9 million. See generally Docket No. 42-2

                                  18   (McCall Decl., Ex. B) (chart of Mr. Littleton’s transactions). Thus, according to Mr. David, Mr.

                                  19   Littleton had a gain during the class period of more than $2.4 million. See Mot. at 1.

                                  20            Mr. David’s position is predicated on the notion that a party who sells securities during the

                                  21   class period profits because, during the class period, the value of the securities is artificially

                                  22   inflated. That notion makes sense where the securities at issue are common stock. If the value of

                                  23   the stock is artificially inflated, and a party sells the stock, then he is actually gaining from the

                                  24   fraud.

                                  25            But, as noted above, Mr. Littleton’s critical transactions involved options, not common

                                  26   stock, and Mr. Littleton has provided a sufficient explanation as to why the sale of at least some

                                  27   kinds of options resulted in loss. For example, in his original briefing, Mr. Littleton indicated that

                                  28   investors who, during the class period, sold call options with exercise prices above $420 were
                                                                                           3
                                   1   injured. See Docket No. 118 (Reply at 9) (asserting that “investors with long call positions with

                                   2   exercise prices above $420 were injured as a result of the alleged fraud when they sold their call

                                   3   positions during the class period at times when the option market was affected by Musk’s

                                   4   statement that he was thinking to take Tesla private at $420 per share”). Although Mr. Littleton

                                   5   did not precisely explain in his briefing how these investors were injured, his position seems to be

                                   6   that, once Mr. Musk made his statement about taking Tesla private for $420, the investors were

                                   7   essentially forced to sell at a discount their call options with a higher exercise price (the options

                                   8   had less, possibly little value, after the statement was made) and the forced sales resulted in a loss

                                   9   given what the investors had paid to open their position in the call options. The chart submitted by

                                  10   Mr. Littleton detailing his transactions indicate that, during the class period, he was an investor

                                  11   who sold call options with an exercise price over $420 during the class period.

                                  12            Mr. Littleton has also provided an explanation, as part of his current briefing, as to how
Northern District of California
 United States District Court




                                  13   investors who sold put options during the class period were injured.1 An investor who purchases a

                                  14   put option expects that the underlying stock will decrease in value. In contrast, an investor who

                                  15   sells a put option expects that the value of the underlying stock will rise. (In this respect, a seller

                                  16   of a put option is like a buyer of common stock – i.e., both transact with the expectation that the

                                  17   price of the stock will increase. See also Opp’n at 4 (asserting that “selling put options is

                                  18   economically similar to purchasing a share of common stock).) When a fraud is disclosed, the

                                  19   stock will lose the artificial inflation, and the seller of the put option is injured “either by paying

                                  20   an increased cost to repurchase the put option or paying the now above market strike price [that

                                  21   the buyer of the put option can command].” Opp’n at 4. Thus a seller of a put, like the buyer of

                                  22   common stock, pays an artificially high price if he/she sells the put during the class period. The

                                  23   chart submitted by Mr. Littleton detailing his transactions indicate that, during the class period, he

                                  24   was an investor who sold put options during the class period.

                                  25            Mr. David’s main contention in response is that a net seller/net gainer analysis requires a

                                  26   court to “look[] exclusively at what an investor expended and received during the period of

                                  27

                                  28   1
                                           This was also discussed at the hearing on the appointment motions.
                                                                                           4
                                   1   artificial inflation caused by defendants’ false statements [i.e., during the class period]. That is

                                   2   not, as Judge Koh recognized [in Perlmutter v. Intuitive Surgical, Inc., No. 10-CV-03451-LHK,

                                   3   2011 U.S. Dist. LEXIS 16813 (N.D. Cal. Feb. 15, 2011)], ‘the same as determining whether a

                                   4   party lost or earned money trading in a particular stock,’” which would involve analysis of pre- or

                                   5   even post-class period transactions. Reply at 5.

                                   6           But, as Mr. Littleton argues in his papers, Perlmutter is distinguishable from the instant

                                   7   case. First, the class in Perlmutter was defined as those “who purchased or acquired Intuitive

                                   8   stock during the Class Period.” Perlmutter, 2011 U.S. Dist. LEXIS 16813, at *4. There was no

                                   9   claim that investors trading in options – in particular, sellers of options – were part of the class.

                                  10           Second, the net seller/net gainer analysis that Judge Koh conducted in Perlmutter was, at

                                  11   the end of the day, simply one means of trying to figure out whether a party had, as a “net” matter,

                                  12   benefitted from the alleged fraud. See id. at *29 (“The purpose of isolating the calculation of net
Northern District of California
 United States District Court




                                  13   sales and net gains to the Class Period is to determine whether a party potentially benefitted from

                                  14   the fraud.”). Nothing in Perlmutter says that the net seller/net gainer analysis is dispositive,

                                  15   particularly where an explanation is given as to how a seller has been hurt from the fraud.

                                  16           Third, Judge Koh’s comment in Perlmutter that the net seller/net gainer analysis “is not the

                                  17   same as determining whether a party lost or earned money trading in a particular stock” must be

                                  18   taken in context. Id. Judge Koh’s statement regarding the latter was with respect to the following

                                  19   situation:

                                  20                  As alleged in the complaint, Defendants’ fraud artificially inflated
                                                      Intuitive’s stock price during the Class Period. Thus, when Marcus
                                  21                  purchased Intuitive stock prior to the Class Period, he purchased it
                                                      at fair market value. When he sold it during the Class Period,
                                  22                  however, he sold it at fraudulently inflated prices. As a result,
                                                      instead of being injured by the fraud on these sales, Marcus actually
                                  23                  benefitted from the fraud.
                                  24   Id. at *29-30. In the instant case, Mr. Littleton is not claiming that he sold his call options with

                                  25   exercise prices over $420 at artificially inflated prices; rather, he intimates that those options were

                                  26   worth little given Mr. Musk’s statement that he would be taking Tesla private at only $420.

                                  27   Likewise, Mr. Littleton is not claiming that he sold his put options at artificially inflated prices;

                                  28   rather, he is maintaining that, once the truth began to be disclosed, he was injured as the seller of
                                                                                          5
                                   1   put options.

                                   2          In short, unlike the situation in Perlmutter, Mr. Littleton could have lost money when he

                                   3   sold options during the class period. The Court therefore denies Mr. David’s motion to

                                   4   reconsider.

                                   5   B.     Bridgestone’s Motion to Reconsider

                                   6          The Court similarly denies Bridgestone’s motion to reconsider.

                                   7          As an initial matter, the Court rejects Bridgestone’s attempt to cast the order appointing

                                   8   Mr. Littleton as creating or endorsing a rule that diversity in holds (e.g., both long and short

                                   9   positions) is more important than largest financial interest. The Court followed the prescriptions

                                  10   of 15 U.S.C. § 78u-4. That statute provides in relevant part that “the court shall adopt a

                                  11   presumption that the most adequate plaintiff . . . is the person or group of persons that . . . in the

                                  12   determination of the court, has the largest financial interest in the relief sought by the class” and
Northern District of California
 United States District Court




                                  13   “otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure.” 15

                                  14   U.S.C. § 78u-4(3)(B)(iii). Rule 23 requires consideration of, inter alia, adequacy.2

                                  15          The Court should also reject Bridgestone’s suggestion that the Court should give no

                                  16   consideration to potential conflicts among the class because “‘equity conflict’ is ‘present in almost

                                  17   every large, complex securities case.’” Luna v. Marvell Tech. Grp., Ltd., No. C 15-05477 WHA,

                                  18   2017 U.S. Dist. LEXIS 178674, at *14 (N.D. Cal. Oct. 27, 2017). Equity conflict, as a general

                                  19   matter, may be “an inappropriate basis for denial of class certification,” i.e., on the ground of

                                  20   adequacy. But that does not mean that equity conflict never matters. And here, Mr. Littleton

                                  21   makes a fair point that, even if “long” interests are typically good enough to represent “short”

                                  22   interests, the instant case involves unique circumstances because there are allegations that Mr.

                                  23   Musk took his actions precisely because he wanted to hurt short sellers. That short sellers may

                                  24

                                  25   2
                                         Moreover, the statute continues that “[t]he presumption [above] may be rebutted only upon proof
                                  26   . . . that the most adequate plaintiff . . . will not fairly and adequately protect the interests of the
                                       class” or “is subject to unique defenses that render such plaintiff incapable of adequately
                                  27   representing the class.” 15 U.S.C. § 78u-4(3)(B)(iii). In the instant case, the chart that
                                       Bridgestone submitted regarding its transactions constitutes proof that it did not have short
                                  28   positions and that it purchased call options with an exercise price of more than $420 on August 7,
                                       2018.
                                                                                              6
                                   1   actually have benefitted once the truth began to be disclosed, see Reply at 10, is not dispositive. A

                                   2   short seller, if not damaged, may not be a member of the class. But it is not possible to say at this

                                   3   stage that no short sellers at all are a part of the class or that the number or significance of short

                                   4   sellers is minimal.

                                   5           As for Bridgestone’s argument that the Court is prematurely conducting a damages

                                   6   analysis, see Reply at 3, the Court is not entirely unsympathetic to the contention. Nevertheless,

                                   7   “largest financial interest” requires the Court to consider loss and, where the claimed losses of the

                                   8   parties contending for lead position is disputed, the Court must engage in some level of analysis to

                                   9   determine the respective financial interests. Furthermore, it is plausible that Defendants would

                                  10   subject Bridgestone to a unique defense if a large amount of its loss was not sufficiently tied to the

                                  11   alleged fraud. Bridgestone makes a legitimate point that the defense may not win out because – as

                                  12   suggested by several analysts – it was possible that the acquisition would go higher than $420 per
Northern District of California
 United States District Court




                                  13   share. See Reply at 5 (stating that it is not surprising for “acquisition announcement [to] start a

                                  14   bidding war that could lead to a higher transaction price” and citing analysts’ assessments

                                  15   suggesting the price would be higher than $420). Nevertheless, that would still be a unique

                                  16   defense that could preoccupy Bridgestone.

                                  17           Finally, Bridgestone argues that, if the Court is questioning its purchase of $450 call

                                  18   options, then it should likewise question Mr. Littleton’s purchase of call options greater than $420.

                                  19   See Mot. at 9-10 (arguing that Mr. Littleton’s loss should likewise be reduced). But Bridgestone

                                  20   points to purchases of call options made by Mr. Littleton before Mr. Musk made the statement

                                  21   about taking Tesla private for $420 on August 7, 2018. See Mot. at 9 (referring to purchases made

                                  22   by Mr. Littleton of $450 call options on August 3, 2018, and December 19, 2017; citing pages 6-7

                                  23   of the chart at Docket No. 42-2). Bridgestone misses the point that its purchase of $450 call

                                  24   options is problematic because it purportedly made the purchase after Mr. Musk made the above

                                  25   statement. Bridgestone tries to save itself on reply by arguing that, even if it bought the $450 call

                                  26   options after Mr. Musk’s statement, it also ended up selling the options (to close its position)

                                  27   before the class period ended. See Reply at 11. But the point is that Defendants can argue

                                  28   Bridgestone never relied on Mr. Musks’s statement for the initial purchase. In contrast, Mr.
                                                                                           7
                                   1   Littleton can argue that he was forced to sell his $450 call options (during the class period)

                                   2   because the value of the options decreased upon Mr. Musk’s statement.

                                   3                                       III.      CONCLUSION

                                   4           For the foregoing reasons, the Court denies the motions to reconsider. Mr. David and

                                   5   Bridgestone have failed to show that a manifest failure by the Court to consider material facts or

                                   6   dispositive legal arguments which were presented to the Court before such interlocutory order.

                                   7           Mr. Littleton is ordered to file a consolidated amended complaint within thirty (30) days of

                                   8   the date of this order.

                                   9           This order disposes of Docket Nos. 156 and 158.

                                  10

                                  11           IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: December 17, 2018

                                  14

                                  15                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  16                                                     United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         8
